
	
		III
		112th CONGRESS
		1st Session
		S. CON. RES. 30
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Mr. Wicker submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of Spina
		  Bifida Awareness Month.
	
	
		Whereas, according to the Centers for Disease Control and
			 Prevention, there are approximately 166,000 individuals living in the United
			 States with a form of spina bifida, the United States most common permanent
			 birth defect;
		Whereas the risk of spina bifida can be reduced by up to
			 70 percent if women consume 400 micrograms of folic acid daily, before and
			 during pregnancy;
		Whereas there are 65,000,000 women of childbearing age in
			 the United States, all of whom are potentially at risk of having a child with
			 spina bifida;
		Whereas 1,500 children are born each year with spina
			 bifida;
		Whereas, according to the Spina Bifida Association, spina
			 bifida is a complicated condition, adversely impacting virtually every organ
			 system and requiring multiple clinical specialists to provide lifelong
			 comprehensive, quality medical and psychosocial care;
		Whereas the National Spina Bifida Program, administered by
			 the Centers for Disease Control and Prevention, exists to improve the health,
			 well-being, and quality of life for the individuals and families affected by
			 spina bifida through numerous programmatic components, including the National
			 Spina Bifida Patient Registry and critical quality of life research in spina
			 bifida.
		Whereas the National Spina Bifida Patient Registry helps
			 to improve the quality of care, reduce morbidity and mortality from spina
			 bifida, and increase the efficiency and decrease the cost of care by supporting
			 the collection of longitudinal-treatment data, developing quality measures and
			 treatment standards of care and best practices, identifying centers of
			 excellence in spina bifida, evaluating both the clinical and
			 cost-effectiveness of treatment of spina bifida, and exchanging evidence-based
			 information among health-care providers across the United States;
		Whereas the Spina Bifida Association is the only national
			 voluntary health agency working for people with spina bifida and their families
			 through education, advocacy, research, and service; and
		Whereas October is designated as National Spina Bifida
			 Awareness Month to help increase awareness and the prevention of spina bifida,
			 as well as enhancing the quality of life of persons living with spina bifida:
			 Now, therefore, be it
		
	
		That Congress—
			(1)supports the
			 goals and ideals of National Spina Bifida Awareness Month;
			(2)recognizes the
			 importance of highlighting the occurrence of spina bifida, bringing to light
			 the struggles and successes of those who live with spina bifida, and advancing
			 efforts to decrease the incidence of spina bifida;
			(3)supports the
			 ongoing development of the National Spina Bifida Patient Registry to improve
			 lives through research and to improve treatments for both children and
			 adults;
			(4)recognizes that
			 there is a continued need for a commitment of resources for efforts to reduce
			 and prevent disabling birth defects like spina bifida; and
			(5)commends the
			 excellent work of the Spina Bifida Association to educate, support, and provide
			 hope for people with spina bifida and their families.
			
